DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 has been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 1-4 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 2 have been amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action.

The closest prior art of record – KR 10-1996-00008081 – is directed to a method for manufacturing wood chips, comprising the steps of a) processing waste wood into chips or sawdust; b) preparing an NPK synthetic compound fertilizer having 5-20 wt% of N, 5-40 wt% of P, and 5-20 wt% of K; c) preparing a treatment liquid comprising 0.1-5% of a degradable adhesive, 0.01-1 wt% of dye, and water; d) placing the chips processed from the waste wood into a treatment bath and injecting the treatment liquid such that the chips are sufficiently immersed; e) transferring the treated chips to a centrifugal dehydrating bath to dehydrate the same; and f) transferring the dehydrated liquid to a treatment liquid recovery bath, and transferring the chips to a vacuum dryer to perform vacuum drying (Detailed Description, Pages 4-7, Embodiment 1, Claim 1).
The prior art reference(s) do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to drying of the wood chips using a conveyer by applying hot air, then transferring to a rotary dryer, and applying hot air in a third step. Furthermore, the prior art references do not teach the weight ratio of the organic by-product, nutrient mixture, binder and colorant as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 8, 2022